PER CURIAM.
By petition for writ of certiorari we have for review an order of the Industrial Relations Commission February 9, 1973.
After oral argument and upon consideration of the petition, the briefs and the record, it is our judgment that the Industrial Relations Commission was correct in concluding that claimant’s attorney rendered beneficial services on claimant’s behalf and was therefore entitled to an attorney’s fee pursuant to Fla.Stat. § 440.34, F.S.A. Accordingly, the petition for writ of certiorari is denied.
It is so ordered.
CARLTON, C. J., and ERVIN, BOYD, McCAIN and DEKLE, JJ., concur.